

Exhibit 10.36




[FM Services Company Letterhead]


January 3, 2005






B. M. Rankin, Jr.
300 Crescent Court, Suite 875
Dallas, Texas 75201


Dear Mr. Rankin:


The purpose of this letter is to confirm the automatic renewal of your
Consulting Agreement dated January 1, 1991, as amended (the “Agreement”).


Your contract will automatically renew for an additional one-year period
beginning January 1, 2005, and ending December 31, 2005. All other terms and
conditions of the Agreement shall remain the same.


Please confirm that the foregoing correctly sets forth your understanding with
respect to this matter by signing both originals of this letter and returning
one to me.




Very truly yours,


/s/ Richard C. Adkerson


Richard C. Adkerson
Chairman of the Board
President
FM Services Company






AGREED TO AND ACCEPTED




BY:   /s/ B. M. Rankin, Jr.  1/19/05 
                           B. M. Rankin, Jr.  Date
